DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on July 11, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2019 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE AND PIXEL STRUCTURE THEREOF WITH HIGH COLOR GAMUT.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (US 2017/0062517).
Claim 1, Xiang discloses (Fig. 3) a pixel structure (300, pixel array, Para [0025]), comprising a plurality of pixel units arranged in an array (300 is a pixel array, Para [0025]), wherein each of the pixel units comprises three sub pixels (311/312/313, first color sub-pixel/second color sub-pixel/third color sub-pixel, Para [0030]), and the three sub pixels are respectively used to display three colors of red, green and blue (each fill color of 311-313 represent one color fill which may be red, green, and blue, Para [0007] , [0030]), and each of the sub pixels comprises a bent portion (311-313 have bent portions), and bent portions of sub pixels on a same row have a same bent direction (bents of 311-313 on row array section 31 have the same bent direction, and bents of 311-313 on row array sections 32 have same bent direction).	Claim 2, Xiang discloses (Fig. 3) the pixel structure according to claim 1, wherein the bent portions of the sub pixels on an odd row are bent in a first direction (bent directions of 311/312/313 in odd rows are bent to the left), and the bent portions of the sub pixels on an even row are bent in a second direction (bent directions of 311/312/313 in even rows are bent to the right), and the first direction is opposite to the second direction (left is opposite direction from right).	Claim 3, Xiang discloses (Fig. 3) the pixel structure according to claim 2, wherein the bent portions are in a fold line shape (bent portions of 311-313 are in fold line shape).	Claim 5, Xiang discloses (Fig. 3) the pixel structure according to claim 1, wherein arrangements of the three sub pixels in the pixel unit on the odd row are the same (arrangements of 311-313 in odd row are the same), and arrangements of the three sub pixels in the pixel unit on the even row are the same (arrangements of 311-313 in even row are the same).	Claim 6, Xiang discloses (Fig. 3) the pixel structure according to claim 5, wherein the arrangements of the three sub pixels in the pixel unit on the odd row are different from the arrangements of the three sub pixels in the pixel unit on the even row (arrangements of 311-313 in odd rows are different than arrangements of 311-313 in even rows).Claim 7, Xiang discloses (Fig. 3) the pixel structure according to claim 6, wherein any two adjacent sub pixels display different colors (subpixel fill patterns represent one color fill which maybe be different i.e. green, blue, or red, Para [0007] , [0030]).	Claim 8, Xiang discloses (Fig. 3) the pixel structure according to claim 1, wherein the sub pixels on the odd row are aligned with the sub pixels on the even row (bottoms of 311-313 on odd rows are aligned with tops of 311-313 on even rows).	Claim 9, Xiang discloses (Fig. 3) the pixel structure according to claim 2, wherein the sub pixels on the odd row are aligned with the sub pixels on the even row (bottoms of 311-313 on odd rows are aligned with tops of 311-313 on even rows).	Claim 10, Xiang discloses (Fig. 3) the pixel structure according to claim 5, wherein the sub pixels on the odd row are aligned with the sub pixels on the even row (bottoms of 311-313 on odd rows are aligned with tops of 311-313 on even rows).	Claim 11, Xiang discloses (Fig. 3) the pixel structure according to claim 1, wherein the sub pixels on the odd row are offset from the sub pixels on the even row (leftmost edges of 311-313 on odd rows are offset with leftmost edges of 311-313 on even rows).	Claim 12, Xiang discloses (Fig. 3) the pixel structure according to claim 2, wherein the sub pixels on the odd row are offset from the sub pixels on the even row (leftmost edges of 311-313 on odd rows are offset with leftmost edges of 311-313 on even rows).	Claim 14, Xiang discloses (Fig. 3)a display device (abstract), comprising a pixel structure (300, pixel array, Para [0025]), comprising a plurality of pixel units arranged in an array (300 is a pixel array, Para [0025]), wherein each of the pixel units comprises three sub pixels (311/312/313, first color sub-pixel/second color sub-pixel/third color sub-pixel, Para [0030]), and the three sub pixels are respectively used to display three colors of red, green and blue (each fill color of 311-313 represent one color fill which may be red, green, and blue, Para [0007] , [0030]), and each of the sub pixels comprises a bent 311-313 have bent portions), and bent portions of sub pixels on a same row have a same bent direction (bents of 311-313 on row array section 31 have the same bent direction, and bents of 311-313 on row array sections 32 have same bent direction).	Claim 15, Xiang discloses (Fig. 3) the display device according to claim 14, wherein the bent portions of the sub pixels on an odd row are bent in a first direction (bent directions of 311/312/313 in odd rows are bent to the left), and the bent portions of the sub pixels on an even row are bent in a second direction (bent directions of 311/312/313 in even rows are bent to the right), and the first direction is opposite to the second direction (left is opposite direction from right).	Claim 16, Xiang discloses (Fig. 3) the display device according to claim 15, wherein the bent portions are in a fold line shape (bent portions of 311-313 are in fold line shape).	Claim 17, Xiang discloses (Fig. 3) the display device according to claim 14, wherein arrangements of the three sub pixels in the pixel unit on the odd row are the same (arrangements of 311-313 in odd row are the same), and arrangements of the three sub pixels in the pixel unit on the even row are the same (arrangements of 311-313 in even row are the same).	Claim 18, Xiang discloses (Fig. 3) the display device according to claim 17, wherein the arrangements of the three sub pixels in the pixel unit on the odd row are different from the arrangements of the three sub pixels in the pixel unit on the even row (arrangements of 311-313 in odd rows are different than arrangements of 311-313 in even rows).	Claim 19, Xiang discloses (Fig. 3) the display device according to claim 14, wherein the sub pixels on the odd row are aligned with the sub pixels on the even row (bottoms of 311-313 on odd rows are aligned with tops of 311-313 on even rows).	Claim 20, Xiang discloses (Fig. 3) the display device according to claim 14, wherein the sub pixels on the odd row are offset from the sub pixels on the even row (leftmost edges of 311-313 on odd rows are offset with leftmost edges of 311-313 on even rows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (US 2017/0062517) in view of Kabe (US 2016/0155777).
	Claim 4, Xiang discloses the pixel structure according to claim 2.	Xiang does not explicitly disclose wherein the bent portions are in a curved shape.	However, Kabe discloses (Figs. 3A-3B) sub-pixels with curved shapes (31-33 may be curved shapes, Para [0041]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the curvature of Kabe to the sub-pixels of Xiang as they are examples of common polygonal configurations for pixels (Kabe, Para [0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819